Citation Nr: 0808600	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for acne keloids of the posterior scalp.

3.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae prior to February 26, 2007.  

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, evaluated as 10 percent disabling as of February 26, 
2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wilmington, Delaware, 
Department of Veterans Affairs (VA) Regional Office (RO), and 
the Philadelphia, Pennsylvania RO.  Wilmington currently has 
jurisdiction of the case.

In May 2006, the veteran testified at a personal hearing 
before a Decision Review Officer at the Philadelphia RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The same month as the veteran's personal hearing, he filed a 
claim for service connection for migraine headaches as 
secondary to service-connected bilateral hearing loss.  The 
claims file reflects that the veteran was sent a notification 
letter regarding this claim, but that no further action has 
been taken.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and any 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his service-connected bilateral 
hearing loss, acne keloids of the posterior scalp and 
pseudofolliculitis barbae have been worse than evaluated 
during the entire appeal period.  

In August 2006, the Wilmington RO issued a rating decision 
granting service connection for pseudofolliculitis barbae 
with an evaluation of 0 percent, effective December 30, 2002.  
In a February 2007 statement, the veteran's representative 
indicated that one of the issues on appeal was entitlement to 
an increased rating for pseudofolliculitis barbae.  This 
statement appears to have been taken by the RO as a notice of 
disagreement with the disability evaluation assigned for that 
disability, as the veteran was promptly sent a notification 
letter.  In a subsequent rating decision, the veteran was 
awarded a 10 percent disability evaluation for 
pseudofolliculitis barbae, effective February 26, 2007.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a, "decision awarding 
a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of 
entitlement to an increased rating for pseudofolliculitis 
barbae remains on appeal.  A statement of the case (SOC) 
addressing this issue has yet to be issued.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Turning to another matter, the veteran should be scheduled 
for an appropriate VA skin disease examination to determine 
the current level of severity of his service-connected skin 
disorders, including acne keloids of the posterior scalp and 
pseudofolliculitis barbae.     

The veteran's service-connected acne keloids of the posterior 
scalp are currently evaluated as 10 percent disabling under 
diagnostic code 7800-7803.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  In this case the 7800 code 
represents skin disorders.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the 
veteran's service-connected acne keloids of the posterior 
scalp are rated as analogous to a superficial unstable scar.  
38 C.F.R. § 4.20. 

Some treatment records and examinations have noted either 
hyperpigmented nodules and papules posterior neck or an 
approximate 8 cm. (centimeter) by 0.2 or 0.3 cm. linear scar 
horizontally across occipital scalp.  A March 2004 VA skin 
disease examination stated that the veteran has several 
discrete lesions noted in the back of the neck that are 
nontender and have been diagnosed to and represent scarred 
papules.  This VA examination was the basis for the award of 
service connection for acne keloids of the posterior scalp.  
A September 2005 VA dermatology outpatient report showed a 
linear area of hyperpigmented firm scar with smaller 
hyperpigmented follicular papules.  The veteran's most recent 
VA skin examination (from March 2007, which was conducted to 
examine his pseudofolliculitis barbae rather than his acne 
keloids of the posterior scalp) notes multiple moderate to 
severe non-inflammatory follicular scar-like papules over 
lower aspect of beard area, and the 8 cm. linear scar, but 
made no mention of any hyperpigmented nodules and papules 
posterior neck.  A VA dermatology outpatient note some 3 
months later again shows hyperpigmented nodules and papules 
posterior neck on physical examination, and shows an 
assessment of acne keloidalis nuchae.  The disability 
evaluation for acne keloids of the posterior scalp currently 
assigned appears to contemplate only the 8 cm. scar.  
 
The Board is of the opinion that another VA examination is in 
order to determine the current severity and manifestations of 
the veteran's acne keloids of the posterior scalp and 
pseudofolliculitis.  Depending on the results of the VA 
examination, these disorders could be rated as analogous to 
disfigurement of the head, face, or neck; scars; and possibly 
as analogous to dermatitis or eczema.  Further medical 
findings are needed to properly evaluate the veteran's 
disorders in the context of the possible analogous ratings.  
For example, if either of the veteran's skin disorder is 
rated analogous to dermatitis, it would need to be determined 
what percentage of the exposed areas was affected by the 
disorder.  Such findings are not currently on file.  Specific 
instructions to the examiner are detailed below.  

The Board also notes that in a September 2007 statement in 
lieu of VA Form 646, the veteran's representative asserts 
that the veteran submitted untouched photographs of his acne 
keloids which were subsequently lost by the AOJ, and that the 
veteran does not have copies of the photographs.  The veteran 
is free to submit different untouched photographs showing the 
current level of disability.  The examination requested will 
also include a request that such photos be taken and 
attached.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  During the pendency of this appeal the 
Court issued a decision in the appeal of Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008), which 
clarified what notice must be provided to a veteran who files 
a claim for an increased rating.  

The veteran should be sent a letter providing him with proper 
notice for his increased rating claims as is required by the 
VCAA, its implementing regulations, and pertinent case law, 
including Vazquez-Flores.  The Board notes that in August 
2007 the veteran submitted an authorization for release of 
information from a private treatment facility, along with a 
Waiver of 60 Day Requirement which indicated that he had 
stated his case completely and had no further evidence to 
submit.  It is unclear if the authorization is for records 
relevant to the claims at issue here, the secondary service 
connection claim that has been referred to the RO, or for 
another claim not yet identified by the veteran.  The veteran 
is asked to clarify with the AMC/RO the purpose of the 
authorization.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
regarding his claims for increased ratings 
for bilateral hearing loss, acne keloids 
of the posterior scalp, and 
pseudofolliculitis barbae that provides 
proper VCAA notice as is required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008), and any other 
applicable legal precedent.  An 
appropriate amount of time should be 
allowed for response.  It should also be 
determined if the late 2007 release form 
is for evidence pertinent to this claim.

2.  Then, the veteran should be scheduled 
for an appropriate VA skin examination to 
determine the current severity of his 
service-connected skin disorders, 
including acne keloids of posterior scalp 
and pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All pertinent tests should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner is requested to comment 
specifically on the following: 

(a)	Whether or not the veteran has any 
of the below conditions related to 
either acne keloids of the posterior 
scalp or pseudofolliculitis barbae:

1)	Scar 5 or more inches (13 or more 
cm.) in length;
2)	Scar at least one-quarter inch 
(0.6 cm.) wide at widest part;
3)	Surface contour of scar elevated 
or depressed on palpation;
4)	Scar adherent to underlying 
tissue; or,
5)	Any of the following in an area 
exceeding six square inches (39 
sq. cm.):
*	Hypo-or hyper-pigmented skin
*	Abnormal skin texture
*	Missing underlying soft 
tissue 
*	Indurated and inflexible 
skin.

(b)	Whether or not the veteran's acne 
keloids of posterior scalp and 
pseudofolliculitis barbae require 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required 
constantly or for a total duration of 
six weeks or more during the past 12-
month period.

(c)	What percent of the exposed areas 
are affected by acne keloids of 
posterior scalp and pseudofolliculitis 
barbae.

(d)	Unretouched color photographs should 
be taken and associated with the 
examination report.

3.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

